Citation Nr: 1616012	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

4.  Entitlement to non-service-connected pension.

5. Entitlement an initial compensable rating for scars of the right middle, ring, and little fingers.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VA Regional Office in St. Louis, Missouri in November 2010, January 2012, and July 2015. 

The Veteran testified before a Veterans Law Judge in July 2014.  A transcript of that hearing is of record.  As this Veterans Law Judge is no longer with the Board, the Veteran was provided the opportunity for a new hearing, which he has requested.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the July 2014 Board hearing was no longer with the Board and he was provided the opportunity to request a new hearing.  In a March 2016 response, the Veteran reported that he wanted to appear at a video conference hearing before a Veterans Law Judge.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id. Notice of the scheduled hearing should then be sent to the Veteran's latest address of record.

Also, the Veteran has not been provided a Statement of the Case with regard to his July 2015 notice of disagreement regarding the assignment of a noncompensable rating for scars of the right middle, ring, and little fingers.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

2. Furnish the Veteran with a SOC pertaining to the issue of entitlement to a compensable rating for scars of the right middle, ring, and little fingers.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




